ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 10 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,999,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Interpretation
	The Examiner notes that the term ‘set’ as used in the claimed ‘set of television content’ at broadest may incur the mathematical notions of the term ‘set’ which may comprise groups that include zero, one, or multiple values. However, in the context of the instant Specification, it would appear that Applicant’s disclosure is directed toward embodiments that feature a plurality of items within each ‘set’. Thus, for the purposes of this application, and in an endeavor to be consistent with the teachings of the instant Specification, the term ‘set of television content’ will be interpreted by the Examiner to necessarily refer to a plurality of television content.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches television systems and methods that may schedule and provide replacement advertisements during some ad/commercial break to a particular client device based on some calculation of scores/values/weights associated with available advertisements. The Prior Art also teaches that such targeted advertisements may be chosen from a pool of candidate advertisements. The Prior Art further teaches that distribution systems may use a hierarchical architecture where regional distribution nodes may replace nationally targeted advertisements/commercials with more regional/local .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J KIM/Primary Examiner, Art Unit 2421